J-S29022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISA LYONS                                  :
                                               :
                       Appellant               :   No. 3571 EDA 2018

       Appeal from the Judgment of Sentence Entered November 19, 2018
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0003526-2017


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 21, 2019

        Isa Lyons appeals from the judgment of sentence, entered in the Court

of Common Pleas of Montgomery County, following his conviction for

aggravated assault,1 simple assault,2 recklessly endangering another person,3

and harassment.4 Lyons argues that the evidence was insufficient to support

a verdict of guilty for aggravated assault. After careful review, we affirm.

        On April 30, 2017, Horace White, the victim, and Lyons went separately

to Johnnie’s Bar (“Johnnie’s”). White, a man in his late seventies, made rude

comments towards Lyons. The men left Johnnie’s without any incident. On
____________________________________________


1   18 Pa.C.S. § 2702(a)(1).

2   18 Pa.C.S. §§ 2701(a)(1), (3).

3   18 Pa.C.S. § 2705.

4   18 Pa.C.S. § 2709(a)(1).
J-S29022-19



May 1, 2017, both men returned separately to Johnnie’s, and Lyons had a

disagreement with the bartender.      Once again, White made another rude

comment directed towards Lyons. After making the rude comment, White sat

at the bar, interacted with a few customers, and eventually proceeded towards

the restroom. Before White reached the bathroom, Lyons punched White in

the face ten times, followed by one kick to the head. White lost consciousness

after the first punch. An ambulance transported White to the hospital, where

he spent approximately four days recovering from his injuries.

      Detective Charles Leeds of the Norristown Police Department arrived at

Johnnie’s shortly after the incident. Upon arrival, Detective Leeds saw blood

and human teeth on the floor. The Commonwealth entered photographs of

the blood, Johnnie’s surveillance video, and White’s teeth as exhibits at trial.

The bar’s surveillance video captured the entire assault.

      On May 16, 2018, following a bench trial, Lyons was convicted of the

aforementioned offenses. Lyons was sentenced on November 19, 2018, to six

to twelve years’ incarceration. Lyons filed a timely post-sentence motion on

November 28, 2018, which was denied the following day. On December 13,

2018, Lyons filed a notice of appeal to this Court, followed by a court ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. On

appeal, Lyons argues there was insufficient evidence to prove intent to inflict

serious bodily injury, an element of aggravated assault.

      A claim challenging the sufficiency of the evidence is a question of law

and our standard of review is well-settled. Evidence will be deemed sufficient

                                     -2-
J-S29022-19



to support the verdict when it establishes each element of the crime beyond

a reasonable doubt. Commonwealth v. Karkaria, 625 A.2d 1167, 1167 (Pa.

1993). When reviewing a sufficiency claim, the court is required to view the

evidence in the light most favorable to the verdict winner, giving the

prosecution the benefit of all reasonable inferences to be drawn from the

evidence. Commonwealth v. Chambers, 599 A.2d 630, 633 (Pa. 1991).

       A person is guilty of the offense of aggravated assault if he attempts to

cause serious bodily injury or causes serious bodily injury intentionally,

knowingly or recklessly under circumstances manifesting extreme indifference

to the value of human life. See 18 Pa.C.S. § 2702(a)(1). Serious bodily injury

is defined as “bodily injury which creates substantial risk of death or which

causes serious, permanent disfigurement, or protracted loss or impairment of

the function of any bodily member or organ.” 18 Pa.C.S. § 2301. Losing four

teeth constitutes serious bodily injury.5 See Commonwealth v. Kinney, 157
A.3d 968, 973 (Pa. Super. 2017). As White suffered serious bodily injury, the

evidence does not need to show intent to cause serious bodily injury; it is

sufficient if it shows Lyons acted intentionally, knowingly, or recklessly. See

18 Pa.C.S. § 2702(a)(1); see also Commonwealth v. Burton, 2 A.3d 598,

602 (Pa. Super. 2010).

       For a defendant to be guilty of aggravated assault, mere recklessness is

not sufficient.      Rather, the circumstances must manifest an extreme
____________________________________________


5Lyons does not contest the trial court’s findings that White suffered serious
bodily injury.

                                           -3-
J-S29022-19



indifference to the value of human life. See Commonwealth v. O’Hanlon,

653 A.2d 616, 618 (Pa. 1995). “Where the intention of the actor is obvious

from the act itself, the finder of fact is justified in assigning the intention that

is suggested by the conduct.” Commonwealth v. Meredith, 416 A.2d 481,

485 (Pa. 1980). A person acts recklessly when he can reasonably anticipate

serious bodily injury or death will be the consequence of his action, and then

ignores the consequence. See Commonwealth v. Hlatky, 626 A.2d 575,

581 (Pa. Super. 1993). A surprise attack to the head on an unsuspecting

victim can constitute reckless indifference to the value of a human life.

Commonwealth v. Patrick, 933 A.2d 1041, 1047 (Pa. Super. 2007); see

also Burton, 2 A.3d at 604.

      Our Supreme Court has provided a non-exhaustive list of factors to

consider when determining whether the intent to inflict serious bodily injury

was present.     Commonwealth v. Matthew, 909 A.2d 1254, 1258 (Pa.

2008). The factors include: significant difference in size or strength between

the victim and the defendant; any restraint of the defendant preventing him

from escalating the attack; the use of a weapon; and statements before,

during or after the attack which might indicate the defendant’s intent. Id.

(citing Commonwealth v. Alexander, 383 A.2d 887, 889 (Pa. 1978)). The

intent to cause serious bodily injury can be established by evidence showing

that a defendant intended to strike a victim already rendered dazed and

helpless. See Commonwealth v. Faulk, 928 A.2d 1061, 1071 (Pa. Super.

2007).

                                       -4-
J-S29022-19



      Here, there was sufficient evidence to show Lyons acted recklessly with

indifference to human life when he initially struck White. See Patrick, 933
A.2d at 1047.     White, an elderly man, was walking to the restroom,

unprepared for the punch.       Additionally, the Commonwealth presented

sufficient evidence to show Lyons acted with intent to inflict serious bodily

injury. Under the Alexander factors, there was sufficient evidence to show

Lyons intended to cause serious bodily injury. Alexander, 383 A.2d at 889.

Lyons is significantly younger and larger than the victim, and the other bar

patrons attempted to prevent Lyons from approaching the victim after the

initial assault. Lyons repeatedly striking a substantially smaller unconscious

man is further evidence of his intent to cause serious bodily injury.    See

Faulk, 928 A.2d at 1071. Thus, we conclude the evidence was sufficient to

support Lyons’ aggravated assault conviction.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2019




                                    -5-